﻿
On behalf of the Ethiopian delegation and on my own behalf, I join those who have extended sincere congratulations to Mr. de Marco of Malta on his unanimous election to the presidency of the General Assembly at the forty-fifth session.
In addition to expressing its sincere appreciation to Mr. Garba, who presided with great skill over the deliberations of the General Assembly at the forty-fourth session and the three special sessions, the Ethiopian delegation wishes also to welcome the admission of Liechtenstein as the newest Member of our Organisation.
Heartfelt gratitude is also due to the Secretary-General, Mr. Peres de Cuellar, who, ever since his election eight years ago, has with foresight and painstaking efforts rekindled the hopes and confidence of the international community in the United Nations.
This session of the General Assembly comes in the midst of historic developments on the world stage and, in a sense, forms a watershed between two different epochs in international relations. The era of the cold war, with all its attendant tensions and threats, is coming to a close, and a new world order, whose major features are not yet clearly evident, is gradually emerging. While this new order appears to be mainly characterised by greater international understanding and co-operation, we must guard against certain tendencies which could give rise to uncertainties.
The political implications and effects of recent events and trends have obviously given high hopes for a better system of international relations, we are already witnessing a rapprochement between the super-Powers and a certain reduction of international tension. Confrontation is giving way to accommodation and competition to co-operation. The prospects for the dissolution of the cold-war military and political structures also seem quite bright.
Europe, which epitomised the division of the world, is undergoing profound changes, ushering in an era of co-operation and possible integration. Indeed, we are today on the eve of the historic unification of Germany, an event on which we warmly congratulate the entire German nation.
In other regions of the world, too, we see nations pooling their energy and resources to form larger economic and political groupings. The reunification of the two Yemeni States, which we welcome heartily, and the emerging prospect for better understanding between the two Korean States are but a few instances of a growing trend, which must be encouraged and supported.
With regard to Korea, the international community must support the realisation of the noble and long-cherished goal of the Korean people for peaceful reunification. The steps we take and the positions we adopt within the United Nations on this question must enhance and promote, and not vitiate, this process of reunification of Korea.
The perceptible improvement in the international scene, especially in the relations between the super-Powers, has also resulted in some modest advance on the question of disarmament. Despite this, however, the arms race is yet to be definitively halted and reversed and vital resources for human development and progress released. The international community, therefore, must continue to give this issue priority attention and must further strengthen its efforts towards A world free of nuclear weapons and other weapons of mass destruction.
The current atmosphere of better understanding and greater co-operation is also contributing towards the resolution of the many regional conflicts that have been endangering peace and stability in many parts of the world. The first and so far best example of international co-operation in the resolution of conflicts in the recent past is the long and fruitful process of negotiation that resulted in the accession of Namibia to its long-awaited independence. Namibia's independence and its admission as a full-fledged Member of the United Nations is a source of immense gratification and pride to all of us, especially to the Namibian people, which has for so long waged a heroic and difficult struggle. The United Nations too must be proud of the unprecedented role it played in Namibia's peaceful transition to independence.
The overall positive changes in international relations coupled with Namibia's independence also seem to be having some impact on the situation in South Africa. We all acknowledge that, as a result of measures taken within South Africa, hopes for a peaceful and early demise of apartheid are rising. However, the conditions for the commencement of substantial negotiations, set out in the Harare Declaration of the Organization of African Unity and the Declaration of the sixteenth special session of the General Assembly, are yet to be completely fulfilled. More importantly, the main pillars of the racist system are still intact, and the regime itself has not declared a non-racial, united and democratic South Africa as its ultimate goal.
In the circumstances, it would be very unwise, indeed counter-productive, to ease the pressure, both economic and political, against the Pretoria regime. Ethiopia, therefore, urges the maintenance of all the sanctions currently in effect against South Africa until the process of change reaches an irreversible stage.
As regards other regional conflicts, the easing of global tension and the rapprochement between the super-Powers have opened new avenues for the peaceful resolution of hitherto seemingly intractable problems. Of particular significance in this context are the situations in Central America and Cambodia.
In our own subregion, too, a process of peace and better understanding among the States of north-eastern Africa has recently been launched, in which my country has played a very active role. Inasmuch as the responsibility of finding peaceful solutions to regional conflicts and problems rests primarily with the Governments of the region concerned, the Heads of State and Government of Djibouti, Ethiopia. Kenya, Somalia, Sudan and Uganda have recently taken concrete measures that are of major significance for relations among their States. 
In their July 1990 meeting in Addis Ababa, the Heads of State and government of the sis countries, after a thorough analysis of the prevailing situation in their sub-region, adopted the historic Declaration of Peace, Stability and Development.
In one of the most important provisions of that Declaration, the SIX Governments committed themselves to co-operate towards the peaceful resolution of internal conflicts prevailing in the sub-region by supporting each other's peace and reconciliation efforts, Furthermore, they reaffirmed their position that any peaceful resolution of internal conflicts in the sub-region shall invariably be sought within the framework of the national unity and territorial integrity of the affected State.
Following this important conference, and pursuant to the Addis Ababa Declaration, the Foreign Ministers of the sis States met in Nairobi on S7 and 28 August 1990 and held useful discussions on the modalities for implementing the objectives contained in the Declaration. While this regional effort is still in its initial stages, the parties are, none the less, confident that it will enhance the prospects for peace, stability and development in the sub-region. Convinced that it is only through such dialogue and co-operation that lasting peace and stability can prevail in our countries, the Ethiopian Government and people are determined to extend full support to this regional initiative. Cognisant also of the fact that peace in Ethiopia is closely related to peace in our sub-region and vice versa, and in line with the discernible international trend towards peaceful resolution of conflicts, the Government of Ethiopia will continue to pursue, unilaterally and through the regional forum to which I have just referred, as well as through other channels, its declared policy of resolving peacefully the internal conflicts in Ethiopia. My Government is confident that its declared policy of peace and the measures it has taken so far in this regard will enjoy the increased support of the international community.
The significant exception in this otherwise happy trend of resolving regional conflicts through peaceful dialogue is the situation in the Middle East. Complicated as it is now by the current situation in the Gulf, the Middle East crisis continues to pose a serious threat to regional peace and security. In this regard, my country will continue to support the realisation of the legitimate aspirations of all the peoples in the region as well as the right of all the regional States to live within recognised and guaranteed borders. Ethiopia will also continue to encourage peaceful dialogue between all the parties concerned within the framework of Security Council resolutions 242 C1967) and 336 C1973).
Notwithstanding all I have just said, we have no illusion that peace on Earth is about to become a pervasive reality, ka we all realise, the threat of nuclear confrontation still hangs over humanity. Many conflicts, both internal and international, remain unresolved. Kb a result, the danger of small conflicts triggering off a major conflagration is still a distinct possibility.
The invasion and annexation of Kuwait by Iraq seems to have justified our serious concern at the precarious nature of world peace, in spite of all the salutary events at the global level. With regard to the Gulf crisis, Ethiopia has taken an unequivocal stand against aggression and for respect of the principles of the United Nations and, as a member of the Security Council, has been actively involved in the deliberations and decisions of the Council on this issue. Committed as It is to the purposes and principles of the Charter, and having itself been a victim of aggression and of the failure of the community of nations to live up to collectively assumed obligations. 
Ethiopia is very much heartened by the latest unanimous and universal condemnation of the Iraqi action and the collective enforcement measures taken thereafter.
The kind of solidarity extended to Kuwait and the single-mindedness of purpose manifested, particularly among the permanent members of the Security Council, augurs well for the maintenance of world peace and security. Based on this solidarity, we must all persevere in our efforts and take appropriate measures to ensure that aggression and lawlessness do not succeed in this case and in others. For if they do, the new world order that could emerge would be one where the law of the jungle, and not the precepts of justice and legality, would reign supreme.
As I indicated earlier, the current international situation has fostered positive developments in many fields of international endeavour. Unfortunately, this same situation has also given rise to certain anxieties, especially in international economic relations. With the negative trends of the 1980s still continuing, new tendencies have also arisen which could impede international economic co-operation.	.
As we all recognise, most of the factors which were instrumental for the economies of the developing countries to stagnate, and for those of the least developed among them to regress, are still prevalent today. Commodity prices are continuing to plummet, while the external debt burden of developing countries is growing at an alarming pace. With the fast decline in the flow of concessional and other forms of finance, international interest rates, the price of industrial goods and trade protectionism are all rising. The recent steep increase in the price of oil has further battered the economies of oil-importing developing countries. All these and the existing structural trends, such as population growth and environmental degradation, are thus compounding the plight of the developing world. 
To halt and reverse these dangerous trends and alter the unjust international economic environment, developing countries had over the years spearheaded many multilateral initiatives aimed at establishing a new international economic order. Regrettably, however, the response of the developed countries to these initiatives has been far from supportive. Even the programmes which we have jointly embarked upon under the aegis of the United Nations have not given the desired results owing to lack of wholehearted support from our developed partners. Neither have the policy prescriptions of the major international financial institutions - the so-called traditional structural adjustment programmes - proved to be a panacea for the chronic economic ills of our countries.
Worse still, the recent changes at the global level are dimming the prospects for international development co-operation. With the apparent decline of the importance of strategic considerations, development co-operation is losing much of its attraction and impetus. As a result of preoccupations with internal reconstruction, Eastern Europe is virtually ceasing to participate in the efforts towards the development of the third world. The industrialised West in also preoccupied with events in Europe as well as with the consolidation of economic blocs among its members. Furthermore, financial resources are increasingly being allocated to countries of Central and Eastern Europe, while resource flow· to the third world are being burdened with onerous political and economic conditions.
In the face of all these unhealthy trends, developing countries are doing their best to meet the challenges of the present-day world. Africa, which is threatened most by the process of marginalisation of the third world, has embarked on fundamental socio-economic reorganisation. Accordingly, most African countries are taking painful measures to reform their economies and enhance productivity and efficiency.  At the international level too, a number of initiatives have been taken aimed at promoting international economic co-operation in the 19908. In this context, the second United Nations Conference on the Least Developed Countries, held in Paris last month, has, I believe, sufficiently highlighted the very grave situation facing those countries, the large majority of which are African. The programme of action adopted by the Conference represents a solemn commitment to assist the least developed countries overcome their severe developmental problems, and its successful implementation will depend on shared responsibilities and strengthened partnership between them and the donor community.
Convinced as we are that the efforts being undertaken at the international and regional levels to extricate the third world from the quagmire of underdevelopment are merely a complement to national efforts, we in Ethiopia have, despite our difficult situation, embarked upon a process of reform and restructuring. These reform measures include, inter alia, promoting and encouraging the full participation of the private sector in the economy, managing the operations of State enterprises on a competitive basis, and encouraging foreign investment in various fields. These, and the related legal measures that make up the profile of our new economic policy, are primarily intended to stimulate economic growth and national productivity; but, again, we can achieve these objectives only within the context of a supportive international economic climate.
We therefore hope to see generous increases in concessionary assistance, especially to the least developed countries, and the adoption of bold measures to alleviate their debt burdens. We also hope that the regional and economic groupings taking shape among the developed countries and the policies they pursue will not lead to protectionism and restrictions but, rather, to openness and international economic co-operation. International co-operation must also be extended to the protection of the environment, which is becoming a burning issue of our time. While environmental degradation in the North is the result of industrial progress, the problem in the South is mainly caused by poverty and underdevelopment. Though both the North and the South must follow environmentally sound development policies, the South would need the increased assistance of the North in order to halt and reverse the deterioration in the environment of our common habitat.
I should like at this moment to express our gratification at the successful conclusion of the World Summit for Children, and reaffirm my Government's determination to improve the well-being of all Ethiopian children by implementing fully the Declaration and the Plan of Action adopted by the Summit.
It is my delegation's considered view that unless the relative amelioration in the international political scene is matched by progress in international economic co-operation, the promise of peace will be a mere mirage. Indeed, if some current trends are not reversed soon, widespread poverty and deprivation in the poorer countries, especially in Africa, will generate social unrest, tension and instability as well as mass displacements of people, with dangerous implications for international peace and stability.
The developing countries, and particularly those in Africa, cannot and will not accept relegation to a perpetual marginal existence. In this small planet of ours, we cannot continue to have two worlds, one characterised by degrading poverty and deprivation, the other by affluence and plenty. Also, we must not allow the East-West confrontation to be replaced by a North-South divide, with the North, at best, attempting to impose its own models of general development and economic growth on the South or, at worst, totally neglecting it. 
This session of the General Assembly is, in many ways, the first post-cold-war convocation of nations to deliberate upon all the major issues facing our planet. This makes the present session a unique opportunity to review and assess the world situation from a new perspective and with a fresh approach. Though most of the issues on the agenda of the Assembly have been with us for many years, we must now approach them in a spirit commensurate with the imperatives of the time. Reiteration of old positions and persistent adherence to failed formulas will not suffice to meet and overcome the challenges of today. A new vision and a bold approach which would shape the future of international relations is what the peoples of the world expect from us.
We must therefore nurture and promote the positive trends already developing in the relations between States, big and small, for these should constitute the foundations of the new world order. We must also ensure that the beneficial effects of the improving situation at the global level permeate the entire gamut of international relations, so that the encouraging changes we see today do not carry latent seeds from which new crises may emerge. Let us also extend our unreserved support to the United Nations so that this unique, universal Organisation, which embodies the ideals of multilateralism, will attain the purposes and principles enshrined in its Charter.
